Title: Thomas Jefferson to Philip Mazzei, 29 December 1813
From: Jefferson, Thomas
To: Mazzei, Philip


           Monticello Dec. 29. 1813.
          The last letter I have recieved from you, my dear & antient friend, was of the 15th of Feb. 1811. that letter I answered two days after it’s reciept, to wit, July 9. 1811. since which I have not heard from you. such an interval excites anxieties to learn that you continue in health. my health remains good; a diminution of strength being the principal indication of advancing years.
          Since our last letters we have been forced by England into the war which has been so long raging. her Orders of council, which excluded us from the ocean, but on
			 license and tribute to
			 her, and took from us near 1000. vessels in a time of what
			 she called peace, her impressment of between 6. and 7000. of our seamen,
			 the Proclamation of her Prince regent
			 that they never would repeal the Orders of council as to
			 us, until France should have repealed her illegal decrees as to all the world, and the declaration of her minister to ours that no admissible precaution
			 against the impressment of our seamen by her officers, other than their discretion, could be devised, obliged us at length to declare war. about the time of our declaration, she was forced, by the distresses of her
			 manufactures and commerce, to issue a Palinodial Proclamation repealing her orders. this was unknown to us at the time of the our Declaration. but the war, being commenced, is now continued for the 2d cause the impressment of our seamen.
			 our 1st campaign of 1812 was unsuccesful through the treachery of the General who came first into contact with the enemy, and betrayed to them his army, fort and the country around it. this was the parent of all the subsequent
			 misfortunes of the campaign, altho’ immediately produced by the cowardice,
			 carelessness or incompetence of other commanders; all new and untried men, all our officers of high grade in the revolutionary war, during 30. years of peace, having either died, or become
			 superannuated.
			 Scott died lately; and Starke the only surviving one I recollect, is past service.
			 on the part of the enemy, all their
			 successes, after the first which their money
			 atchieved, were obtained by the immense body of Savages
			 they engaged, and who under British direction, carried on the war in their usual way, massacring prisoners in cold blood & after capitulation, & tomahawking and scalping women and
			 children on
			 our frontiers.
          In our 2d campaign, altho’ we have not done all to which our force was adequate, we have done much. we have taken possession of all Upper Canada, except the single post of Kingston, at it’s lower extremity.on the Ocean where our force consists only of a few frigates & smaller vessels, in
			 6. or 7. engagements of vessel to vessel of equal force, or very nearly
			 so, we have captured their vessel in every instance but one. three of their frigates have been taken by us, & one only of ours by them.
			 in a remarkable action on Lake Erie between about 8. or 10. vessels of a side, large and small from ships down to gunboats, the greater number of guns and men being on their side, we took their whole squadron,  not a vessel or a man escaping.
			 on this state of things our 3d campaign will open.the President’s message
			 at the meeting of the present session of Congress will give you a more detailed account of our proceedings. knowing your affections for this country, & your anxieties for it’s welfare, I have thought this summary view of our war
			 and
			 it’s events would be acceptable. in the mean time the war has turned most of our commercial capital to
			 manufactures. the
			 rapidity of their growth is unexampled. we have already probably a million
			 of
			 spindles engaged in spinning cotton & wool, which will clothe sufficiently our 8. millions of people, & they are multiplying daily. we are getting the Spinning machines into all
			 our farm
			 houses. I have near 100. spindles in operation for clothing our own family.
			 the Merino sheep are spreading over the continent and thrive well. we make as good broad cloth now in our larger
			 manufactories as the best English; and come peace when it may,
			 we shall return to them only for the finest & most exquisite manufactures. indeed I consider the most fatal consequence of this
			 war
			 to England to be the transfer it has occasioned of her art in manufacturing into other countries. from this, and her impending bankruptcy, future history will have to trace her deposition decline and fall as a great power. exertions beyond her strength, and expences beyond her means, as in the case of private individuals, have given her a short-lived blaze, which must sink her the sooner to her original level.
          Now as to the remains of your affairs here. I have the happiness to inform you that I have at length been able to make sale of your house and lot in Richmond for 6342 Dollars 21 cents, clear of the expences of sale, bearing an interest of 6. per cent from the 14th of July last. the close blockade of our ports by the enemy, a recent embargo by ourselves and the consequent suspension of our commerce and intercourse with all nations would have rendered the remittance of the price impracticable, had I supposed it your wish. but the higher interest it bears with us, and a belief that your views are not entirely withdrawn from this country would have alone prevented my displacing it until your special orders. in the mean time the same obstructions to our commerce render it a convenience to retain it for a while in my own hands. it shall be placed on landed security so as to be entirely safe, and if you desire it, the interest shall be remitted to you annually and regularly, being of 380. dollars a year. the principal sum being so considerable, a proportionable time must probably be allowed, say of one and two years, when it’s remittance is called for. since the execution of the deed to the purchaser, in which Edmund Randolph joined me, he has died, having long been in a state which rendered it rather desirable for himself and his friends.
			 our friend T. Lomax had paid this debt to nature a year or two before. I recollect no other death interesting to you which has happened
			 since the date of my last letter. Derieux and his wife are living. they move often from place to place to seek relief from their distresses. I believe they have 10. or 12. children. he is now bar-keeper to a tavern in Richmond, and she keeping a little school in Petersburg. he sollicited me
			 to mention to him to you and that any crumbs from your property here would help him to subsist.
          Let me hear from you as soon as you can, being anxious to know that you are well; and tendering to your family any services I can ever render them, with the assurances of my attachment and respect, accept for yourself those of my constant & affectionate friendship.
          Th:
            Jefferson
        